IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2018 Term                           FILED
                                  _______________
                                                                           June 5, 2018
                                                                             released at 3:00 p.m.
                                    No. 16-0869                          EDYTHE NASH GAISER, CLERK
                                                                         SUPREME COURT OF APPEALS
                                  _______________                             OF WEST VIRGINIA


      IN RE: PETITION FOR REINSTATEMENT OF L. DANTE DITRAPANO
       ____________________________________________________________

                            Lawyer Disciplinary Proceeding

                    REINSTATED SUBJECT TO CONDITIONS

       ____________________________________________________________

                              Submitted: April 24, 2018
                                 Filed: June 5, 2018




L. Dante diTrapano                                     Joanne M. Vella Kirby, Esq. 

Pro Se                                                 Office of Disciplinary Counsel 

Charleston, West Virginia                              Charleston, West Virginia 

Petitioner                                             Counsel for Respondent 


Charles Bagley, Esq.
Huntington, West Virginia
W. Bradley Sorrells, Esq.
Charleston, West Virginia
Counsel for Amicus Curiae
West Virginia Judicial and Lawyer Assistance Program


JUSTICE WALKER delivered the Opinion of the Court.

CHIEF JUSTICE WORKMAN concurs and reserves the right to file concurring opinion.

JUSTICE LOUGHRY dissents and reserves the right to file a dissenting opinion.
                              SYLLABUS BY THE COURT 


              1. “This Court is the final arbiter of legal ethics problems and must make the

ultimate decisions about public reprimands, suspensions or annulments of attorneys’

licenses to practice law.” Syllabus Point 3, Comm. on Legal Ethics v. Blair, 174 W. Va.

494, 327 S.E.2d 671 (1984).



              2. “A de novo standard applies to a review of the adjudicatory record made

before the [Lawyer Disciplinary Board] as to questions of law, questions of application of

the law to the facts, and questions of appropriate sanctions; this Court gives respectful

consideration to the [Board’s] recommendations while ultimately exercising its own

independent judgment. On the other hand, substantial deference is given to the [Board’s]

findings of fact, unless such findings are not supported by reliable, probative, and

substantial evidence on the whole record.” Syllabus Point 3, Comm. on Legal Ethics v.

McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



              3. “The general rule for reinstatement is that a disbarred attorney in order to

regain admission to the practice of law bears the burden of showing that he presently

possesses the integrity, moral character and legal competence to resume the practice of law.

To overcome the adverse effect of the previous disbarment[,] he must demonstrate a record

of rehabilitation. In addition, the court must conclude that such reinstatement will not have

a justifiable and substantial adverse effect on the public confidence in the administration

of justice and in this regard the seriousness of the conduct leading to disbarment is an

                                              i
important consideration.” Syllabus Point 1, In re Brown, 166 W. Va. 226, 273 S.E.2d 567

(1980).



              4. “Rehabilitation is demonstrated by a course of conduct that enables the

court to conclude there is little likelihood that after such rehabilitation is completed and the

applicant is readmitted to the practice of law[,] he will engage in unprofessional conduct.”

Syllabus Point 2, In re Brown, 166 W. Va. 226, 273 S.E.2d 567 (1980).




                                               ii
WALKER, Justice:

              For the second time, L. Dante diTrapano petitions this Court for

reinstatement of his license to practice law in West Virginia, which was suspended in 2006

and later annulled as a result of multiple, serious acts of misconduct and two felony

convictions. When we denied his first petition four years ago, we concluded that Mr.

diTrapano did not satisfy his burden of showing that he possessed the integrity and moral

character to resume the practice of law. He now presents evidence that he has maintained

sobriety and employment, served his criminal sentence, entered into a voluntary five-year

monitoring agreement with the West Virginia Judicial and Lawyer Assistance Program

(WVJLAP), accepted responsibility for his actions, mentored other lawyers struggling with

addiction, and made full restitution. The Hearing Panel Subcommittee (HPS) found that

his law license should be reinstated with conditions upon completion of his WVJLAP

monitoring agreement. The Office of Disciplinary Counsel (ODC), however, urges us to

find that Mr. diTrapano’s two felony convictions altogether preclude his reinstatement,

regardless of his demonstrated rehabilitation. Based upon the commendable record of

rehabilitation and actions since his first petition, we now reinstate Mr. diTrapano’s law

license, but with conditions, including two years of supervised practice and continued

compliance with his five-year WVJLAP monitoring agreement.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              Mr. diTrapano began abusing illegal drugs as a teenager in Charleston, West

Virginia, and was arrested several times in his early twenties for both possession of illegal

                                             1

drugs and driving under the influence. In 1988, Mr. diTrapano began in-patient treatment

for addiction and on February 22, 1989, he gained sobriety. Over the next fifteen years,

Mr. diTrapano earned an undergraduate degree, then graduated summa cum laude from

John Marshall Law School. He was admitted to practice law in both West Virginia and

Georgia. Following law school, Mr. diTrapano returned to Charleston and worked at the

law firm of DiTrapano, Barrett, & DiPiero. But he stopped regularly attending twelve-step

meetings, as had been his habit since 1989.



             In 2004, Mr. diTrapano sought medical care for a cough with chest pain and

wheezing, but did not inform his treating physician of his history of substance abuse. The

physician prescribed him a cough syrup containing hydrocodone and Mr. diTrapano

became addicted to the cough syrup and abused it for the next year. Following the

accidental drowning of a five-year-old child in his family’s pool, Mr. diTrapano began

abusing oxycodone and, eventually, crack cocaine.



             In 2006, Mr. diTrapano traveled to Florida for a drug rehabilitation program.

However, rather than entering treatment, he engaged in additional drug use and was

arrested for possession of cocaine. Three weeks later, a federal search warrant was

executed on his home in Charleston. Officers seized several loaded firearms, ammunition,

and crack cocaine. Mr. diTrapano was arrested again shortly thereafter in Georgia and

charged with driving on a suspended license and possession of cocaine.              Then,



                                              2

approximately two months later, Mr. diTrapano was arrested in West Virginia for, among

other things, driving on a suspended license and having no motor vehicle insurance.



              On June 14, 2006, Mr. diTrapano was indicted in the United States District

Court for the Southern District of West Virginia on two separate felony counts: (1)

knowingly possessing various firearms in and affecting interstate commerce while being

an unlawful user of and addicted to a controlled substance, in violation of 18 U.S.C. §

922(g)(3) and 18 U.S.C. § 924(a)(2); and (2) knowingly making a false statement and

representation to a licensed dealer of firearms regarding his dependence on a controlled

substance in violation of 18 U.S.C. § 924(a)(1)(A). Mr. diTrapano was arrested the

following day pursuant to a federal arrest warrant.



              Later that month, the ODC filed a petition seeking the immediate temporary

suspension of Mr. diTrapano’s license to practice law. That same day, he pleaded guilty

to one count of the federal indictment, after which he was released on bond and ordered to

report to the Prestera Center in Huntington, West Virginia to complete a twenty-eight day

substance abuse treatment program. Following this program, Mr. diTrapano was released

on conditional home confinement pending sentencing. But Mr. diTrapano violated the

terms of his release and, as a result, it was revoked in September of 2006. Right away, the

ODC supplemented its petition to this Court seeking immediate temporary suspension of

Mr. diTrapano’s law license. We granted the ODC’s petition on September 14, 2006.



                                             3

              In August of 2006, Mr. diTrapano was sentenced in federal court to a term

of imprisonment of six months and a term of three years supervised release with a

recommendation that he participate in a substance abuse treatment program. After serving

his sentence but while still on supervised release, Mr. diTrapano was again arrested on

April 1, 2007, and charged with simple possession of methamphetamine. Nine days later,

he tested positive for cocaine and morphine. The federal court revoked Mr. diTrapano’s

supervised release and ordered that he be imprisoned for two years without any subsequent

supervised release.



              On November 16, 2006, the ODC filed an amended petition seeking the

annulment of Mr. diTrapano’s law license based upon Rule 3.18 as a result of his felony

conviction of a crime involving moral turpitude and professional unfitness. The petition

also alleged that Mr. diTrapano violated Rule 8.4(b) of the Rules of Professional Conduct,

which states that it is professional misconduct for a lawyer to “commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other

respects.” On May 10, 2007, this Court annulled Mr. diTrapano’s law license. His Georgia

law license was annulled the following year.



              In 2009, following his release from federal prison, the United States Attorney

filed an information charging that in 2005, Mr. diTrapano violated 18 U.S.C. § 1014 (2001)

by making false representations to a federally-insured bank to obtain a $500,000 loan. The

following month, Mr. diTrapano pleaded guilty to the felony charge based on stipulated

                                             4

facts. Relevant here, those stipulated facts recite that Mr. diTrapano and his client intended

to invest in a $500,000 project together at $225,000 each, but that Mr. diTrapano forged

his client’s signature to obtain the full $500,000 loan in his client’s name. The stipulated

facts further stated, however, that Mr. diTrapano used only $35,000 of the total $500,000

loan for non-loan related purposes.



              The court accepted the plea and sentenced Mr. diTrapano to one day of

imprisonment, five years supervised release, and 1,000 hours of community service. In

2012, the federal district court denied Mr. diTrapano’s motion for early termination of his

supervised release. Mr. diTrapano completed supervised release on January 14, 2015.



A.     Mr. diTrapano’s First Reinstatement Petition

              On June 1, 2012, pursuant to Rules 3.30 and 3.33 of the Rules of Lawyer

Disciplinary Procedure, Mr. diTrapano filed a petition for reinstatement of his law license

in West Virginia. The ODC commenced an investigation and held two hearings to address

the matter, during which numerous witnesses appeared to testify on behalf of Mr.

diTrapano. Upon its review, the HPS concluded that Mr. diTrapano had “presented an

impressive array of witnesses who testified at the hearing, and individuals who provided

letters in support” which “clearly support [Mr. diTrapano’s] reinstatement.” Further, the

HPS determined that Mr. diTrapano’s “addictions were a major mitigating factor” to the

“egregious” nature of his two felony convictions. But the HPS was cautious. Despite

finding that Mr. diTrapano “has proved a record of rehabilitation by clear and convincing

                                              5

evidence,” the HPS noted that a lengthy period of sobriety had preceded Mr. diTrapano’s

2004 relapse. As a result, the HPS “recommend[ed] strong support and monitoring to be

included in any conditions for reinstatement.”



              Additionally, the HPS concluded that even though Mr. diTrapano’s federal

sentence of supervised release was intended to be “rehabilitative rather than punitive,” it

could not conclude “that the reinstatement of [Mr. diTrapano’s] law license [would] not

have a substantial adverse effect on the public in the administration of justice so long as

[Mr. diTrapano] [was] serving his sentence of supervised release.” Ultimately, the HPS

recommended that Mr. diTrapano’s “law license be reinstated without further petition or

hearings beginning at the end of [Mr. diTrapano’s] satisfactory completion and termination

of his sentence of supervised release,” subject to additional conditions.



              Following the HPS’s recommendation, this Court granted the ODC’s request

to consider this matter and on June 18, 2014, we declined Mr. diTrapano’s request to

reinstate his law license. We found that he had not then satisfied his burden of showing

that he possessed the integrity and moral character to resume the practice of law. We

further concluded that reinstatement at that time would have a justifiable and substantial

adverse effect on the public’s confidence in the administration of justice.




                                             6

B.     Mr. diTrapano’s Current Reinstatement Petition

               Two years later, on September 16, 2016, Mr. diTrapano filed a second

petition for reinstatement. The ODC investigated and filed an initial report with the HPS

on June 26, 2017 and an amended report on July 28, 2017. The HPS held hearings on

September 19-20, 2017. In addition to Mr. diTrapano’s own testimony, the HPS heard

testimony on Mr. diTrapano’s behalf from William Stuart Calwell (lawyer and Mr.

diTrapano’s employer), W. Brad Sorrells (lawyer and Mr. diTrapano’s peer mentor in

WVJLAP), Dwaine Osborne (friend of Mr. diTrapano), George Daughtery (lawyer and

former Executive Director of WVLAP), Teri diTrapano (Mr. diTrapano’s wife), Tom

Flaherty (lawyer), Robert Albury, Jr. (Executive Director of WVJLAP), Bobbi Holland

(Mr. diTrapano’s sister-in-law), and Joey Holland (Mr. diTrapano’s brother-in-law).



               That testimony and other evidence offered at the hearing establish several

critical differences between the current reinstatement proceeding and Mr. diTrapano’s prior

petition for reinstatement. Mr. diTrapano has now finished supervised release, started and

complied with the requirements of his WVJLAP monitoring agreement, maintained

sobriety and gainful employment for another six years, and accepted full responsibility for

his actions.



               On January 8, 2018, the HPS issued its recommendation that Mr. diTrapano’s

law license be reinstated without further petition or hearings upon the completion of the




                                            7

terms of his WVJLAP monitoring agreement, which will continue through November 30,

2021. The HPS also issued the following recommendations as conditions:

             1. Immediately before completion of the monitoring
             agreement/contract, Director Albury, his successor or his
             designee report to the Court as to whether the monitoring
             contract/agreement currently in place should be extended, as
             [Mr. diTrapano] volunteered to do;

             2. [Mr. diTrapano’s] practice of law be supervised for a period
             of two (2) years following his reinstatement pursuant to written
             agreement between [Mr. diTrapano], his supervisor, and the
             ODC. The supervising attorney must be someone other than
             his current employer and the agreement shall, among other
             matters, require the supervising attorney to: meet at least twice
             per month with [Mr. diTrapano] and have complete access to
             [Mr. diTrapano’s] files, calendar and trust account. The
             supervising attorney shall file monthly reports with the ODC
             and respond to inquiries by the Office. [Mr. diTrapano] shall
             be candid and cooperative with the supervising attorney and
             shall follow his recommendations and directives. [Mr.
             diTrapano] shall not be reinstated until this agreement is
             executed by all parties;

             3. Prior to reinstatement, [Mr. diTrapano] be required to pay
             his dues to The West Virginia State Bar and complete all
             required CLEs; and

             4. [Mr. diTrapano] be ordered to reimburse the LDB the costs
             of these reinstatement proceedings pursuant to Rule 3.15 of the
             Rules of Lawyer Disciplinary Procedure.

             The ODC objects to HPS’s recommendations and asks this Court to again

deny Mr. diTrapano’s request for reinstatement.



                            II. STANDARD OF REVIEW

             We have long held that “[t]his Court is the final arbiter of legal ethics

problems and must make the ultimate decision about public reprimands, suspension or
                                            8

annulments of attorneys’ licenses to practice law.”1 While we give respectful consideration

to the recommendations of the HPS, this Court ultimately exercises its own independent

judgement regarding reinstatement:

                       A de novo standard applies to a review of the
                adjudicatory record made before the [Lawyer Disciplinary
                Board] as to questions of law, questions of application of the
                law to the facts, and questions of appropriate sanctions; this
                Court gives respectful consideration of the [Board’s]
                recommendations while ultimately exercising its own
                independent judgement. On the other hand, substantial
                deference is given to the [Board’s] findings of fact, unless such
                findings are not supported by reliable probative and substantial
                evidence on the whole record.[2]

                As the parties do not dispute the HPS’s findings of fact, we proceed to review

de novo the HPS’s recommendation regarding reinstatement.



                                      III. DISCUSSION

                In reinstatement proceedings, the party seeking reinstatement has the heavy

burden of showing that he should be permitted to once again practice law. This Court has

held

                        [t]he general rule for reinstatement is that a disbarred
                attorney in order to regain admission to the practice of law
                bears the burden of showing that he presently possesses the
                integrity, moral character and legal competence to resume the
                practice of law. To overcome the adverse effect of the previous
                disbarment, he must demonstrate a record of rehabilitation. In
                addition, the court must conclude that such reinstatement will

       1
           Syl. Pt. 3, Comm. on Legal Ethics v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984).
       2
           Syl. Pt. 3, Comm. on Legal Ethics v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377
(1994).

                                               9

                not have a justifiable and substantial adverse effect on the
                public confidence in the administration of justice and in this
                regard the seriousness of the conduct leading to disbarment is
                an important consideration.[3]

                And, “in assessing an application for reinstatement[,] consideration must be

given to the nature of the original offense for which the applicant was disbarred.

Obviously, the more serious the nature of the underlying offense, the more difficult the

task becomes to show a basis for reinstatement.”4 We have stated that “the seriousness of

the underlying offense leading to disbarment may, as a threshold matter, preclude

reinstatement such that further inquiry as to rehabilitation is not warranted.”5



                So, we first consider this threshold question of whether Mr. diTrapano’s two

felony offenses preclude his reinstatement to practice law. The HPS concluded that Mr.

diTrapano’s misconduct does not altogether preclude his reinstatement given his record of

rehabilitation from addiction. The ODC, however, argues that this Court has repeatedly

denied the reinstatement petitions of convicted felons such as Mr. diTrapano and should

likewise deny reinstatement in this case.




       3
           Syl. Pt. 1, In re Brown, 166 W. Va. 226, 273 S.E.2d 567 (1980). 

       4
           Id. at 234, 273 S.E.2d at 571.

       5
           Id. at 240, 273 S.E.2d at 574 (citing In re Smith, 214 W. Va. 83, 585 S.E.2d 602 

(1980)).

                                              10 

                First, we have never held that a convicted felon is barred from the

reinstatement of his license to practice law. Such a rule would run counter to the fact-

intensive reinstatement inquiry mandated by Syllabus Point 1 of In re Brown, which

demands analysis of current attributes (integrity, moral character, and legal competence),

the record of rehabilitation, and the impact reinstatement would have on our profession.

Moreover, it would unduly constrain the “independent judgment” that this Court must

exercise as the final arbiter of lawyer disciplinary matters.6 Second, upon hearing Mr.

diTrapano’s 2012 petition for reinstatement, we did not find that his prior felony

convictions preclude him from reinstatement. In sum, although the seriousness of Mr.

diTrapano’s underlying offenses serves as the backdrop to our consideration of whether or

not his license should be reinstated, we decline to adopt the ODC’s position that a convicted

felon may never be reinstated to practice law in West Virginia.



                We now turn to the question of whether Mr. diTrapano has overcome the

adverse effect of his admitted and serious misconduct by demonstrating a record of

rehabilitation. This Court has held that “[r]ehabilitation is demonstrated by a course of

conduct that enables the court to conclude there is little likelihood that[,] after such

rehabilitation is completed and the applicant is readmitted to the practice of law[,] he will




       6
           See Syl. Pt. 3, in part, McCorkle, 192 W. Va. at 286, 452 S.E.2d at 377.

                                              11 

engage in unprofessional conduct.”7 We have implemented a five-factor test in evaluating

rehabilitation, stating that it is necessary to consider:

                (1) the nature of the original offense for which the petitioner
                was disbarred; (2) the petitioner’s character, maturity, and
                experience at the time of disbarment; (3) the petitioner’s
                occupations and conduct in the time since his disbarment; (4)
                the time elapsed since the disbarment; and (5) the petitioner’s
                present competence in legal skills.[8]



                Having already discussed the severity of Mr. diTrapano’s actions, we move

to the second factor—his character, maturity, and experience at the time of disbarment in

2007. As we discussed at length above, Mr. diTrapano’s misconduct occurred between

2004 and 2007, and it coincided with the peak of his addiction to various illegal drugs.

Since commencing his two-year prison sentence on April 10, 2007, there is no evidence of

additional misconduct. Mr. diTrapano’s demonstrated sobriety for the past eleven years

and lack of any additional misconduct walk hand-in-hand and demonstrate a maturity that

was lacking as of the date of his disbarment.



                We turn now to the third and fourth factors and consider Mr. diTrapano’s

occupation and conduct in the period following disbarment, as well as the sheer amount of

time that has passed. While serving this sentence, Mr. diTrapano voluntarily participated

in a nine-month Residential Drug and Alcohol Assistance Program. Upon being released


       7
           Syl. Pt. 2, Brown, 166 W. Va. at 226, 273 S.E.2d at 567. 

       8
           Smith, 214 W. Va. at 85, 585 S.E.2d at 604 (1980). 


                                               12 

from prison, he completed a six-month aftercare program at the Community Corrections

Center, a halfway house in Rand, West Virginia. Since then, he states that he has

continuously attended substance abuse and family counseling, Alcoholics Anonymous and

Narcotics Anonymous meetings (three or four, weekly) and asserts that he has attended

church without absence for the last seven years. He is involved in significant community

service programs that help other people in the Charleston area who are struggling with

addiction.



              In December 2016, Mr. diTrapano voluntarily entered a five-year monitoring

agreement with the WVJLAP. This program requires Mr. diTrapano to log-in daily, attend

three support group meetings each week, attend a monthly counseling session, submit to

random drug screens, and meet with a mentor monthly. In addition, he has timely

submitted monthly reports detailing his compliance with these requirements. Mr. Albury

testified that Mr. diTrapano has been completely compliant with all of the terms and

conditions of his WVJLAP monitoring agreement. We find the comprehensive and long-

term nature of this monitoring agreement to be significant. Mr. diTrapano praises the

WVJLAP program and even serves as a mentor for another lawyer. Also, unlike the last

time he petitioned for reinstatement, Mr. diTrapano has now completed his five years of

federal supervised release. During this period, he was subject to random drug testing and,

therefore, we find it important that he completed the full term without incident.




                                            13 

              Mr. diTrapano has been gainfully employed for the vast majority of the time

following his release from prison. His current employer, Mr. Calwell, testified that he has

been abundantly pleased with Mr. diTrapano’s work, having promoted him from paralegal

to executive assistant. In fact, Mr. Calwell has tasked Mr. diTrapano with handling all of

the firm’s finances due to the “integrity and high moral character he has displayed during

his employment.”



              We likewise find that length of the passage of time since disbarment is

favorable to Mr. diTrapano’s reinstatement request. In a matter of three short years, Mr.

diTrapano’s entire life was damaged as a result of his drug addiction. Since then, however,

Mr. diTrapano has regained and maintained sobriety. For eleven years, Mr. diTrapano has

worked daily on overcoming addiction and served the sentence bestowed upon him for the

criminal acts committed. Unlike the last time he petitioned this Court for reinstatement,

he has taken full responsibility for his actions, has completed his term of federal supervised

release, and voluntarily taken on the comprehensive monitoring requirements of his

WVJLAP agreement. Simply put, we cannot think of one single action Mr. diTrapano

could have taken on his path to recovery that he has not taken. Likewise, we are convinced

that his commitment to practicing law again is surpassed only by his commitment to

maintaining sobriety.



              As to the fifth factor regarding Mr. diTrapano’s legal competence, it is

undisputed by the ODC that he possesses the legal competence to resume the practice of

                                             14 

law. Given this concession and the glowing testimony from his current employer—who

has committed to supervise and promote Mr. diTrapano to associate attorney if reinstated—

we need not further consider the issue of legal competence. Upon consideration of these

five factors, we find that Mr. diTrapano has demonstrated by clear and convincing evidence

a record of rehabilitation sufficient to overcome the severity of his past misconduct.



                Our final consideration then is whether Mr. diTrapano’s reinstatement would

have a “justifiable and substantial adverse effect on the public confidence in the

administration of justice.”9 We find that it would not. The ODC’s sole argument as to why

Mr. diTrapano’s reinstatement would have such adverse effect is unconvincing. The ODC

argues that “based upon the underlying criminal conduct that lead[sic] to [Mr. diTrapano’s]

disbarment, the witness testimony discussed herein, and the lack of clear and convincing

evidence of rehabilitation… [Mr. diTrapano’s] reinstatement would have a justifiable and

adverse effect on the public confidence in the administration of justice.” The ODC relies

almost exclusively on the fact that this Court has “never reinstated the law license of any

twice-convicted felon in recovery from addiction who also misappropriated client funds.”

As previously stated, we have never and currently decline to impose a bright-line rule that

felons may never become rehabilitated in such a manner that would warrant reinstatement.




       9
           Syl. Pt. 1, in part, Brown, 166 W. Va. at 226, 273 S.E.2d at 567.

                                              15 

                We see no reason the public confidence in the administration of justice would

be adversely affected by the reinstatement of Mr. diTrapano’s law license when he has

served the sentences imposed upon him in the criminal proceedings and has shown an

exemplary record of rehabilitation through WVJLAP and other addiction counseling. He

has been consistently and gainfully employed with his current employer—an attorney who

testified on behalf of Mr. diTrapano in these proceedings. Critically, unlike the last time

Mr. diTrapano petitioned this Court for reinstatement, he has completed his federal

sentence of five years supervised release, fully accepted responsibility for his actions, and

made full restitution.     Therefore, we do not find that the public perception of the

administration of justice would be harmed by reinstating Mr. diTrapano’s license to

practice law.



                                    IV. CONCLUSION

                We reinstate Mr. diTrapano’s law license, effective immediately, pursuant to

the following conditions: (1) supervision for a period of two years by a supervising attorney

who will file monthly reports with the ODC; (2) continued compliance with his five-year

monitoring agreement with WVJLAP; (3) payment of all dues to the West Virginia State

Bar; and (4) reimbursement to the LDB of the costs of the reinstatement proceedings

pursuant to Rule 3.15 of the Rules of Lawyer Disciplinary Procedure. The Clerk is directed

to issue the mandate contemporaneously herewith.



                                                                            Petition granted.

                                              16